Citation Nr: 1314181	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury with loss of vision/blindness. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for service-connected fracture, right zygoma, currently evaluated as noncompensable (0 percent disabling).

4.  Entitlement to an increased rating for service-connected residuals, chest injury, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board first notes that service connection is currently in effect for disabilities that include posttraumatic stress disorder, evaluated as 100 percent disabling, and that in October 2011, the RO determined that the Veteran was not competent to handle the disbursement of funds.  

In his appeal (VA Form 9), received in January 2010, the Veteran indicated that he desired at hearing before a Veterans Law Judge (VLJ) at the RO.  In January 2013, the Veteran was notified that a hearing had been scheduled for March 5, 2013.  In a statement received that same day, the Veteran's mother stated that the Veteran could not attend his hearing because she had been admitted to the hospital, where she would be for the next five days, and she requested that the Veteran's hearing be rescheduled.  A hand-written notation on this statement, signed by the Veteran's representative states, "As the Vet's representative, we agree with this action."  


The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing before a member of the Board at the Los Angeles, California, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


